253 P.3d 340 (2011)
In the Matter of James A. CLINE, Petitioner.
No. 102,473.
Supreme Court of Kansas.
June 22, 2011.

ORDER OF REINSTATEMENT
On October 9, 2009, this court suspended the petitioner, James A. Cline, from the practice of law in Kansas for a period of 3 years. See In re Cline, 289 Kan. 834, 217 P.3d 455 (2009). In its opinion, this court permitted the petitioner to seek reinstatement after serving 1 year of the 3-year period of suspension.
Before reinstatement, the petitioner was required to pay the costs of the disciplinary action, comply with Supreme Court Rule 218 (2010 Kan. Ct. R. Annot. 370), and otherwise comply with Supreme Court Rule 219 (2010 Kan. Ct. R. Annot. 370).
On June 10, 2011, Cline filed a motion to suspend the remaining 2 years of the suspension. After careful consideration, this court grants Cline's motion, suspends the remaining period of suspension, and reinstates the petitioner to the practice of law in Kansas.
IT IS THEREFORE ORDERED that Cline be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. Upon the report to the Clerk of the Appellate Courts that the petitioner has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter petitioner's name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED that this order of reinstatement for James A. Cline shall be published in the Kansas Reports.